Name: Commission Regulation (EEC) No 1959/82 of 16 July 1982 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 212/36 Official Journal of the European Communities 21 . 7 . 82 COMMISSION REGULATION (EEC) No 1959/82 of 16 July 1982 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries (EEC) No 1431 /76, for Zones I to VI of Annex I to Regulation (EEC) No 11 24/77 (6). The invitation to tender shall cover a maximum of 30 000 tonnes of wholly milled long grain rice . 2 . The invitation to tender shall be open until 30 September 1982. During that period weekly invitations to tender shall be issued and the date for submission of tenders shall be determined in the notice of invita ­ tion to tender. 3 . The invitation to tender shall take place in accor ­ dance with the provisions of Regulation (EEC) No 584/75 and with the following provisions . Article 2 A tender shall be valid only if it covers a quantity for export of at least 500 tonnes but not more than 10 000 tonnes . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1871 /80 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas examination of the balance sheet shows that substantial stocks of rice are currently held by produ ­ cers ; whereas this situation may affect the normal development of producer prices at the start of the new marketing year which begins on 1 September 1982 ; Whereas, in order to remedy this situation , it is appro ­ priate to make use of export refunds to zones which may be supplied by the Community ; whereas the special situation of the rice market makes it necessary to limit the quantities of rice benefiting from the refunds, and therefore to apply Article 4 of Regulation (EEC) No 1431 /76 enabling the amount of refund to be fixed by tendering procedure ; Whereas it should be stated that the provisions of Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice (4), as amended by Regulation (EEC) No 3491 /80 (*), apply to this invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 The security referred to in Article 3 of Regulation (EEC) No 584/75 shall be 30 ECU per tonne . Article 4 1 . Notwithstanding the provisions of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 , export licences issued within this invitation to tender shall , for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted . 2 . The licences shall be valid from their date of issue, within the meaning of paragraph 1 , until the end of the third month following. Article 5 Tenders submitted must reach the Commission through the Member States not later than one and a half hours after expiry of the time limit for weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, the Member States shall inform the Commission accordingly within the same time limit as that given in the above subparagraph . HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened, for the export refund referred to in Article 4 of Regulation Article 6 The time set for submitting tenders shall be Belgian time . (') OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 184, 17. 7. 1980, p . 1 . (3) OJ No L 166, 25 . 6 . 1976, p . 36 . (4) OJ No L 61 , 7 . 3 . 1975, p . 25 . b OJ No L 365, 31 . 12 . 1980, p . 15 . (6) OJ No L 134, 28 . 5 . 1977, p . 53 . 21 . 7 . 82 Official Journal of the European Communities No L 212/37 Article 7 whose tenders are at or below the maximum export refund level . Article 8 The time limit for submission of tenders for the first partial invitation to tender shall expire on 5 August 1982 at 1 p.m. (Belgian time). The final date for submission of tenders is hereby fixed at 30 September 1982. 1 . On the basis of tenders submitted, the Commis ­ sion shall decide in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 :  either to fix a maximum export refund, taking account of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 1431 /76,  or not to take any action on the tenders . 2 . Where a maximum export refund is fixed, an award shall be made to the tenderer or tenderers Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Weekly invitation to tender for the refund on export of wholly milled long grain rice to certain third countries (Closing date for the submission of tenders (date/time)) 1 2 3 Serial number Quantities Amount of export refund of tenders in tonnes in national currency per tonne 1 2 3 4 5 etc.